                  Case 1:21-mc-00001-AWI Document 7 Filed 04/15/21 Page 1 of 3

 1 PHILIP A. TALBERT
   Acting United States Attorney
 2 ALYSON A. BERG
   Assistant U.S. Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for the United States

 7

 8                                  IN THE UNITED STATES DISTRICT COURT

 9                                     EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                           CASE NO. 1:21-MC-00001-AWI

12                    Plaintiff,                         STIPULATION AND ORDER EXTENDING TIME
                                                         FOR FILING A COMPLAINT FOR FORFEITURE
13           v.                                          AND/OR TO OBTAIN AN INDICTMENT
                                                         ALLEGING FORFEITURE
14   APPROXIMATELY $60,000.00 IN U.S.
     CURRENCY,
15
     APPROXIMATELY $10,000.00 IN U.S.
16   CURRENCY, and

17   ASSORTED MONEY ORDERS VALUED AT
     $4,000.00 IN U.S. CURRENCY,
18
                       Defendants.
19
20          It is hereby stipulated by and between the United States of America and potential claimants

21 Albert Corona and Coalinga Auto & Truck Diesel Repair (“claimants”), by and through their respective

22 counsel, as follows:

23          1.       On or about October 13, 2020, claimants filed a claim in the administrative forfeiture

24 proceeding with the Drug Enforcement Administration with respect to Approximately $60,000.00 in

25 U.S. Currency, Approximately $10,000.00 in U.S. Currency, and Assorted Money Orders valued at

26 $4,000.00 in U.S. Currency, which were seized on July 10, 2020 and July 23, 2020, (hereafter

27 collectively “defendant funds”).

28

      Stipulation and Order to Extend Time
                                                          1
30
                 Case 1:21-mc-00001-AWI Document 7 Filed 04/15/21 Page 2 of 3

 1          2.       The Drug Enforcement Administration has sent the written notice of intent to forfeit

 2 required by 18 U.S.C. § 983(a)(1)(A) to all known interested parties. The time has expired for any

 3 person to file a claim to the defendant funds under 18 U.S.C. § 983(a)(2)(A)-(E), and no person other

 4 than claimants has filed a claim to the defendant funds as required by law in the administrative forfeiture

 5 proceeding.

 6          3.       Under 18 U.S.C. § 983(a)(3)(A), the United States is required to file a complaint for

 7 forfeiture against the defendant funds and/or to obtain an indictment alleging that the defendant funds

 8 are subject to forfeiture within ninety days after a claim has been filed in the administrative forfeiture

 9 proceeding, unless the court extends the deadline for good cause shown or by agreement of the parties.

10 That deadline was January 11, 2021.

11          4.       By Stipulation and Order filed January 11, 2021, the parties stipulated to extend to March

12 12, 2021, the time in which the United States is required to file a civil complaint for forfeiture against

13 the defendant funds and/or to obtain an indictment alleging that the defendant funds are subject to

14 forfeiture.

15          5.       By Stipulation and Order filed March 12, 2021, the parties stipulated to extend to April

16 11, 2021, the time in which the United States is required to file a civil complaint for forfeiture against

17 the defendant funds and/or to obtain an indictment alleging that the defendant funds are subject to

18 forfeiture.

19          6.       As provided in 18 U.S.C. § 983(a)(3)(A), the parties wish by agreement to extend to July

20 10, 2021, the time in which the United States is required to file a civil complaint forfeiture against the

21 defendant funds and/or to obtain an indictment alleging that the defendant funds are subject to forfeiture.

22 ///

23 ///

24 ///

25 ///

26 ///

27 ///

28 ///

      Stipulation and Order to Extend Time
                                                          2
30
                 Case 1:21-mc-00001-AWI Document 7 Filed 04/15/21 Page 3 of 3

 1          7.       Accordingly, the parties agree that the deadline by which the United States shall be

 2 required to file a complaint for forfeiture against the defendant funds and/or to obtain an indictment

 3 alleging that the defendant funds are subject to forfeiture shall be extended to July 10, 2021.

 4   Dated: April 8, 2021                                     PHILLIP A. TALBERT
                                                              Acting United States Attorney
 5

 6                                                     By: /s/ Alyson A. Berg
                                                           ALYSON A. BERG
 7                                                         Assistant U.S. Attorney
 8

 9   Dated: April 8, 2021                              By: /s/ Arturo Hernandez
                                                           ARTURO HERNANDEZ
10                                                         Attorney for Potential Claimants
                                                           Albert Corona and Coalinga Auto &
11                                                         Truck Diesel Repair
                                                           (Approved by telephone on 4/8/21)
12

13
     IT IS SO ORDERED.
14

15 Dated:     April 15, 2021
                                                  SENIOR DISTRICT JUDGE
16

17

18

19
20

21

22

23

24

25

26

27

28

      Stipulation and Order to Extend Time
                                                          3
30
